Title: To John Adams from Connecticut Legislature, 14 May 1798
From: Connecticut Legislature
To: Adams, John


To the President of the United States—
Sir—
14 May 1798

The legislature of the state of Connecticut is not in the habit of interfering in the administration of the general government, nor of obtruding opinions or advice upon the councils of the Union.—We have been accustomed to exhibit, as a fair and sufficient proof of our affection for the national constitution, an uniform obedience to the laws and an undeviating respect for the constituted authorities—But at a time when the American nation is deeply injured and insulted, by the lawless aggressions and imperious claims of a foreign Power:—when our enemies profess to confide in our disunion and boast of “the means” of severing the affections of our citizens from the government of their choice—it would ill comport with our duty or our feelings to repress the sentiments by which we are animated.—
That the United States, extensively concerned in commercial intercourse, should be, in some degree, affected by a War which desolates Europe was to be expected—But that a neutrality, strict and impartial, should be openly and insidiously attacked—that intrigues, of a complexion and character, the most formidable to our internal peace should be industriously practiced—that one ambassador should be refused an audience; and that three envoys sent expressly as the messengers of peace should be treated with contemptuous neglect—or, for their overtures so just and honorable, demands the most insolent and insufferable should be substituted by the government of a nation assuming the high appellation of a great and magnanimous republic—was not to be believed ‘till realized, and can be ascribed only to a lust of domination which knows no bounds, and to an abandonment, of the principles of morality and justice, without example in the history of the world—
Filled with astonishment and indignation, at events which threaten our national existence, we highly applaud the dignity and firmness, so conspicuously displayed by the executive, and the prompt and efficacious measures adopted by the government, and We assure them of our firm and hearty support.
We deprecate war—but we cherish our independence—it was won by a struggle too severe, to be easily surrendered—We revere the names, the virtues, and the sufferings of our Ancestors—the inestimable gift of civil and religious freedom derived from them shall not be impaired in our hands, and no sacrifice of blood or treasure shall be esteemed too dear, to transmit the precious inheritance legacy to posterity.—
Accept, Sir, in this perilous hour, our most fervent wishes, for your personal happiness, and for the peace and honor of the nation over which you preside—Reposing entire confidence in the wisdom and fortitude of our rulers we commit them and the interests of this great people, to the God of Our fathers—
May session. May 14 1798—
In the House of Representatives—
On Report of Committee, the within & foregoing Adress was read & accepted & approved & his Excellency the Governor is requested to Subscribe the same & transmit it, to the Senators & Representatives of this state in Congress to be by them presented to the President of the United States—
Test. Elias Perkins ClerkIn the Upper House
Concurrd unanimouslyTest. Samuel Wyllys Secretary
